DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant's arguments, filed June 25, 2021, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art do not suggest, among other things, the claimed "calculating a tolerance for stroking or faceting", "retaining geometry that contributes visibly at the LOD of the tile as indicated by the tolerance and discarding geometry too small to contribute visibly at the LOD as indicated by the tolerance", "converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives, wherein the high-level geometric primitives are b-splines, curves, cones or poly/aces, the low-level primitives are polylines or meshes" and ''processing, by the backend module ... by converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives, wherein the high-level geometric primitives are b-splines, curves, cones or polyfaces, the low-level primitives are polylines or meshes" as recited in amended independent claim 1 and similarly in amended independent claims 12 and 16.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-7, 11-12 and 14-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:

Derner et al. (US-2019/0163349-A1), teaches processing, by the backend module, geometry within the space of the selected tile; encoding, by the backend module, the geometry into the tile contents (Demer- ¶0052).
Cote et al. (US-7,283,135-B1), teaches discarding geometry too small to contribute visibly at the LOD (col 7, lines 5-15).
Hashimoto et al. (US-6,897,858-B1), teaches converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives (col 4, lines 49-62); 
Snyder et al. (US-6326964-B1), teaches calculating a chord tolerance based on the tile screen size (col 10, lines 24-26; col 33, lines 8-12; col 51, lines 45-61); querying for elements of the model intersecting the space of the selected tile (Snyder- col 14, lines 31-35; col 33, lines 41-45); and determining whether each element contributes visibly at the LOD based on the chord tolerance (col 51, lines 45-61).
Arne Schilling (Using glTF for streaming CityGML 3D City Models), teaches encoding encodes the geometry into a transmittable binary representation (Abstract; Fig. 3; page 115, section 6 Discussion and Conclusion).
Found references:  
Marra et al. (US-2017/0206648-A1), teaches capturing and processing images and more particularly to an automated system and method for structural inspection and construction estimation using images from an unmanned aerial vehicle (UAV) (Abstract). Marra further teaches the facet edge classifications can be made within tolerances (¶0101).
Lacey (US-2019/0311535-A1), teaches generating identifiers (IDs) for primitives and optionally vertices during tessellation. The IDs include a binary sequence of bits that represents the sub-division steps taken during the tessellation process and so encodes the way in which tessellation has been performed (Abstract). Lacey further teaches the primitive ID may comprise only one of the header portion and the tail portion, or may comprise neither the header portion nor the tail portion, and/or may comprise other portions (¶0083).
Khandelwal et al. (US-2017/0084043-A1), teaches eceive the vertices output by vertex shader stage and that convert low-detail subdivision surfaces into higher-detail primitives, and tiles high-order surfaces into suitable surfaces (e.g., triangles) for rendering (¶0036).
Yang (US-2015/0363969-A1), teaches a tiling unit assigning primitives to tiles in a graphics processing system which has a rendering space subdivided into a plurality of tiles 

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "calculating a tolerance for stroking or faceting at a level of detail (LOD) of
the tile;" “retaining geometry that contributes visibly at the LOD of the tile as indicated by the tolerance and discarding geometry too small to contribute visibly at the LOD as indicated by the tolerance, to produce an accumulated geometry, and” “processing, by the backend module... by converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives, wherein the high-level geometric primitives are b-splines, curves, cones or polyfaces, the low-level primitives are polylines or meshes, and the symbology is a color, line width or material;” as recited by amended independent claim 1 (emphasis added) as described in the specification at least at pages 4, 8, 11, 16, 17, 19.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 16 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 

When considering Claim 12 as a whole, however, the combination of prior art does not teach the limitation of "processing, by the backend module, geometry within the space of the selected tile, the processing to include converting the geometry from high-level geometric primitives having a symbology to low-level primitives, wherein the high-level geometric primitives are b-splines, curves, cones or polyfaces, the low-level primitives are polylines or meshes, and the symbology is a color, line width or material;” as described in the specification at least at pages 4, 8, 11, 16, 17, 19.
Therefore, in the context of claim 12 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 12 is allowable.
The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL LE/Primary Examiner, Art Unit 2619